PER CURIAM.
Action to recover damages for the vacation of certain streets in the defendant city, whereby the plaintiff’s lots, as he claims, were depreciated in value. Verdict for the defendant. Plaintiff made a motion for a new trial upon four distinct grounds and twenty seven specifications of error. He appealed from the order denying his motion for a new trial. I-Iis only assignment of error in this court is in these words: “The court below erred in 'denying plaintiff’s motion for a new trial.” The defendant makes the claim in its brief that the assignment is wholly insufficient to raise any questions as- to the correctness of the order appealed from and for this reason declines to discuss them. The case was submitted on briefs by both parties. The defendant’s claim must be sustained in accordance with the uniform decisions of this court. Dunnell, Minn. Pr. § 1796. Order affirmed.